UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6474


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RICHARD DAVID DEGOUT,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. James C. Turk, Senior
District Judge.     (3:94-cr-00008-jct-mfu-3; 3:10-cv-80230-jct-
mfu)


Submitted:   May 28, 2010                 Decided:   June 14, 2010


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Richard David Degout, Appellant Pro Se.    Jean Barrett Hudson,
Assistant United States Attorney, Charlottesville, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Richard    David        Degout       seeks    to    appeal        the    district

court’s order treating his Fed. R. Civ. P. 60(b) motion as a

successive      28    U.S.C.A.    § 2255        (West       Supp.       2009)    motion,     and

dismissing it on that basis.              The order is not appealable unless

a     circuit     justice        or     judge        issues         a        certificate      of

appealability.         28 U.S.C. § 2253(c)(1) (2006); Reid v. Angelone,

369    F.3d     363,    369     (4th     Cir.        2004).             A     certificate     of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                           28 U.S.C. § 2253(c)(2)

(2006).       When the district court denies relief on the merits, a

prisoner       satisfies      this       standard           by      demonstrating           that

reasonable      jurists       would      find        that     the           district    court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                       When the district court

denies       relief     on    procedural           grounds,         the       prisoner      must

demonstrate      both    that     the     dispositive            procedural        ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                        Slack, 529 U.S. at 484-85.

We    have    independently      reviewed          the     record       and    conclude     that

Degout has not made the requisite showing.                          Accordingly, we deny

a certificate of appealability and dismiss the appeal.



                                               2
             Additionally,           we     construe     Degout’s      notice       of    appeal

and   informal       brief      as     an    application        to    file    a     second    or

successive § 2255 motion.                   United States v. Winestock, 340 F.3d

200, 208 (4th Cir. 2003).                   In order to obtain authorization to

file a successive § 2255 motion, a prisoner must assert claims

based on either: (1) newly discovered evidence, not previously

discoverable        by    due    diligence,         that   would       be    sufficient       to

establish      by    clear       and      convincing       evidence         that,    but     for

constitutional error, no reasonable factfinder would have found

the   movant     guilty         of   the      offense;     or    (2)    a     new    rule     of

constitutional law, previously unavailable, made retroactive by

the Supreme Court to cases on collateral review.                                  28 U.S.C.A.

§ 2255(h).          Degout’s      claim      does   not    satisfy      either       of    these

criteria.      Therefore, we deny authorization to file a successive

§ 2255 motion.

             We deny Degout’s motion for bail pending appeal and

dispense     with        oral    argument        because        the    facts       and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                    DISMISSED




                                                3